ROBINSON, J.
1. Sections 5967, 5966 and 5969, General Code, while originally enacted in two separate and distinct acts, are related and inter-dependent and will be construed with a view to harmonizing their several provisions and giving effect to all.
2. The right created by Section 5967, General Code, in favor of a dependent of a person/ expending money or incurring an obligation in or on account of a scheme of gambling does not accrue to such dependent until six months after such expenditure or incurring of an obligation.
Allen, Kinkade, Jones and Matthias, JJ., concur.